UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1459


SAN ANTONIO CROSBY,

             Plaintiff - Appellant,

             v.

SCHOOL BOARD OF THE                    CITY   OF     HAMPTON;          DR.   LINDA
SCHIFFLETTE; ROBBIN RUTH,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:14-cv-00167-AWA-LRL)


Submitted: August 24, 2017                                        Decided: January 12, 2018


Before GREGORY, Chief Judge, and NIEMEYER and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


San Antonio Crosby, Appellant Pro Se. Heather Kathleen Bardot, BANCROFT,
MCGAVIN, HORVATH & JUDKINS PC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       San Antonio Crosby appeals the district court’s order granting summary judgment

to Defendants in this action alleging employment discrimination in violation of Title VII

of the Civil Rights Act of 1964 as amended, 42 U.S.C. § 2000e to 2000e-17 (West 2012

& Supp. 2016), and 42 U.S.C. § 1983 (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Crosby v. Sch. Bd. of City of Hampton, No. 4:14-cv-00167-AWA-LRL (E.D. Va.

Mar. 13, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2